Citation Nr: 0511730	
Decision Date: 04/26/05    Archive Date: 05/03/05	

DOCKET NO.  03-31 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for residuals of a postgastrectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1951 to July 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the VARO 
in Cleveland, Ohio, that increased the disability rating for 
the veteran's postgastrectomy syndrome from 20 percent to 
40 percent disabling, effective October 24, 2002, the date of 
receipt of the veteran's claim for an increased disability 
rating.  

Received in October 2004 at the Board was a statement from 
the veteran and a report of an outpatient visit in September 
2004 critical to the determination at hand.  The evidence was 
not considered by the RO and there is no indication that the 
veteran has waived consideration of that evidence by the RO.  
However, in light of the determination made by the Board, the 
Board believes this problem is moot.  

The Board notes that the VA physician who examined the 
veteran in September 2004 opined that the veteran was 
"unemployable."  The question of the veteran's entitlement to 
unemployability for reason of his service-connected 
disabilities is referred to the RO for appropriate 
consideration.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of the appeal has been 
obtained.  

2.  Manifestations of the veteran's gastrointestinal disorder 
include tenderness, hyperactive bowel sounds, generalized 
weakness, chronic anemia, and chronic erosive esophagitis.  
The veteran requires a number of medications for relief of 
his symptoms and the residuals of the gastrectomy reasonably 
result in severe impairment.  





CONCLUSION OF LAW

The schedular criteria for a disability evaluation of 
60 percent for the veteran's residuals of a gastrectomy have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.110-4.114, Diagnostic 
Code 7308 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  It appears in this case that all obtainable evidence 
identified by the veteran relative to his claim, has been 
obtained and associated with the claims folder, and that the 
VA medical examinations and clinical records on file are 
sufficient to evaluate the severity of the service-connected 
gastrointestinal disability.  To the extent that the action 
taken herein below is favorable to the veteran, any 
deficiency in notice in this case must be considered 
harmless.  

In general, disability evaluations are assigned in accordance 
with the criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  When a question arises as to which of two 
disability ratings apply under a particular diagnostic code, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for the higher 
rating.  38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

Historically, service connection for ulcer disease was 
granted by rating decision dated in September 1953.  A 
40 percent rating was assigned, effective July 2, 1953, the 
day following the veteran's discharge from active service.  

A subtotal gastric resection was performed in October 1954.  
The veteran was assigned a temporary total disability rating 
based on hospitalization for service-connected disability 
from October 6, 1954, to November 12, 1954.  The prehospital 
rating of 40 percent was increased to 60 percent, effective 
November 13, 1954.  

By rating decision dated in February 1960, the disability 
rating was reduced from 60 percent to 40 percent disabling, 
effective April 18, 1960.  The disability was classified for 
rating purposes as postgastrectomy syndrome.  

By rating decision dated in January 1962, the disability 
rating was again reduced, this time from 40 percent to 
20 percent disabling, effective April 2, 1962.  

This rating remained in place until decision in May 2003 when 
the evaluation for the postgastrectomy syndrome was increased 
from 20 percent to 40 percent disabling, effective 
October 24, 2002.  

The disability is rated 40 percent disabling under Diagnostic 
Code 7308.  Under that code, the 40 percent rating recognizes 
moderate disability with episodes of epigastric distress with 
characteristic mild circulatory symptoms after meals, but 
with diarrhea and weight loss.  The maximum rating of 
60 percent is assigned when the disability is severe, and 
associated with nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms, and weight loss 
with malnutrition and anemia.  38 C.F.R. § 4.114, Code 7308.  

There are various postgastrectomy symptoms that may occur 
following anastomotic operations of the stomach.  When 
present, those occurring during or immediately after eating 
and known as "dumping syndrome" are characterized by 
gastrointestinal complaints and generalized symptoms 
simulating hypoglycemia; those occurring from 1 to 3 hours 
after eating usually present definite manifestations of 
hypoglycemia.  38 C.F.R. § 4.111 (2004).  

Evidence for consideration in connection with the claim 
consists of private medical records and reports of VA 
treatment and evaluation.  

Treatment records from private physicians reflect the veteran 
has bile reflux, esophagitis with blood leakage, and 
malabsorption of B-12.  An upper endoscopy performed by a 
physician in June 2002 showed superficial erosions of the 
distal esophagus consistent with bile reflux.  Bile was seen 
refluxing freely back into the gastric remnant and to the 
distal esophagus.  The physician stated the anemia was 
related to the loss of blood from the distal esophagitis.  

The veteran was accorded a compensation examination by VA in 
April 2003.  He reported undergoing a Billroth II subtotal 
gastrectomy in 1954.  He stated that since that time he had 
not had any further surgery or recurrent peptic ulcer 
disease.  Current complaints included refluxing bile after 
eating.  He also complained of a burning sensation in the 
epigastric area.  He denied any circulatory disturbance after 
meals, such as dumping syndrome.  He reported regular stools 
and denied feeling constipated or having a problem with 
diarrhea.  He indicated that occasionally he would wake up in 
the middle of the night with a burning pain in the epigastric 
area.  This was relieved by using Gaviscon.  He denied any 
significant weight loss or gain.  He was currently using 
Gaviscon and Nexium.  He denied any specific nausea, 
vomiting, hematemesis or hematochezia.  

On examination, the abdomen was flat and soft.  Bowel sounds 
were positive.  There were no masses or hepatosplenomegaly.  
There was mild tenderness of the epigastric area with deep 
palpation.  There was no evidence of rebound, rigidity, or 
guarding.  There was good sphincter tone without any masses, 
tenderness, or active bleeding.  Stool was dark brown and 
negative for occult blood.  

Complete blood count revealed a hemoglobin of 12.6 
grams/deciliters and hematocrit of 36.6 percent.  The indices 
and remaining values were described as under normal limits.  

The examination diagnoses were:  Bleeding gastric ulcer, 
resolved, with postoperative Billroth II subtotal 
gastrectomy, without evidence of a recurrent peptic ulcer; 
chronic erosive esophagitis secondary to bile reflux as a 
residual effect to the first diagnosis; chronic B12 
deficiency anemia, stable, related to the resolved ulcer; 
chronic iron deficiency anemia, stable, related to the 
esophagitis; and chronic fatigue secondary to longstanding 
chronic anemia.  

Received at the Board on October 2004 was a September 2004 
statement from the veteran in which he referred to an 
attached VA outpatient report dated in September 2004.  The 
veteran stated that he was in "rather poor health."  He 
stated he had dumping syndrome daily.  He reported that he 
took medication after every meal.  

The report of the September 2004 visit indicated that he had 
had daily dumping syndrome for decades, but the problem had 
become worse in the past few months.  He was described as 
getting weaker and having more difficulty ambulating with a 
cane.  He was not able to do routine chores around the house 
and stated he was in the process of selling it.  

On observation, the abdomen was flat and soft.  There was 
mild generalized tenderness.  There was no guarding or 
rebound.  It was noted he was taking 11 total medications for 
various problems, including his gastrointestinal 
symptomatology.  

A pertinent assessment was made of chronic dumping syndrome 
secondary to partial gastrectomy.  The examiner noted that 
the veteran was "totally disabled with his dumping syndrome 
and thus unemployable."  

From a review of the pertinent evidence of record, the Board 
finds that the veteran's gastrointestinal disability picture 
is most accurately described as severely incapacitating.  
This equates to a 60 percent rating under the provisions of 
Diagnostic Code 7308, particularly with resolution of all 
reasonable doubt in the veteran's favor.  While the veteran's 
symptomatology at the time of the April 2003 examination was 
not indicative of severe impairment, the September 2004 
outpatient notes refers to a description of the daily dumping 
syndrome of having become worse in the past few months.  
Further, the veteran was described as getting weaker and 
having difficulty ambulating.  The examiner in September 2004 
described the problems with the dumping syndrome as chronic 
in nature and, in fact, so incapacitating that the veteran 
was described as totally disabled by the dumping syndrome.  

In light of the following, the Board concludes that the 
veteran's disability picture more nearly approximates the 
criteria for the assignment of a 60 percent disability rating 
under Code 7308.  To this extent, the appeal is allowed.  


ORDER

A disability rating of 60 percent for the veteran's residuals 
of postgastrectomy is granted, subject to the laws and 
regulations governing the payment of monetary awards.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


